FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LOUIS A. PERRETTA, JR.; FRANK             
PERRETTA,                                        No. 06-15526
              Plaintiffs-Appellants,                D.C. No.
                v.                             CV-05-02987-WHA
PROMETHEUS DEVELOPMENT                        Northern District of
COMPANY, INC.; SANFORD N.                          California,
DILLER; JOHN J. MURPHY; VICKI R.                 San Francisco
MULLINS,                                            ORDER
             Defendants-Appellees.
                                          
                       Filed May 23, 2008

    Before: David R. Thompson and Milan D. Smith, Jr.,
   Circuit Judges, and William Q. Hayes,* District Judge.


                              ORDER

 The Defendants-Appellees’ motion to file a reply is
GRANTED.

  The Defendants-Appellees’ Petition for Panel Rehearing is
GRANTED. The opinion dated March 27, 2008, is with-
drawn.

   The court requests supplemental briefing by the parties
regarding the applicability of the ratification provision of Cal.
Corp. Code § 16103(b)(3) to the issue of whether the vote in
this case was sufficient to ratify the transaction. The simulta-

  *The Honorable William Q. Hayes, United States District Judge for the
Southern District of California, sitting by designation.

                                6091
6092        PERRETTA v. PROMETHEUS DEVELOPMENT
neous briefs may not exceed twenty (20) pages, and shall be
due no later than June 13, 2008.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.